Citation Nr: 1116702	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-33 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

(The issue of entitlement to an evaluation in excess of 40 percent for residuals of burns to the thighs, buttocks, perianal, and perineum will be concurrently addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking to reopen a claim of entitlement to service connection for a psychiatric disorder.  Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In September 2009, the Veteran filed his substantive appeal, VA Form 9, requesting a local hearing with an RO Decision Review Officer.  Prior to certification to the Board, "a claimant is entitled to a hearing at any time on any issue involved in a claim" under Part 3 of Title 38.  38 C.F.R. § 3.103(c).  A review of the Veteran's claims file does not indicate that this hearing was conducted, or that the request for the hearing has been withdrawn.  

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a local hearing before an RO Decision Review Officer.  Notice of this hearing must be sent using the Veteran's current address of record.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


